        Case 1:20-cv-05482-VSB-KNF Document 50 Filed 09/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X                                9/21/2021
                                                          :
BEYOND BESPOKE TAILORS, INC., et                          :
al.,                                                      :
                                                          :
                                        Plaintiffs,       :         20-cv-5482 (VSB)
                                                          :
                      -against-                           :              ORDER
                                                          :
JAMES BARCHIESI, et al.,                                  :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        Today, I held a conference in this case. In accordance with my comments made during

the conference, by on or before October 5, 2021:

    •   Mr. Barchiesi is directed to email a copy of his September 19, 2021 letter to Plaintiffs’

        counsel.

    •   Plaintiffs’ counsel is directed to email a copy of his November 5, 2020 letter to Mr.

        Barchiesi; meet and confer with Mr. Barchiesi regarding the claims about jurisdiction

        within the letter; and file a joint letter informing me of the parties’ positions regarding

        subject matter jurisdiction.

    •   The parties are directed to file a revised case management plan.

    •   Mr. Barchiesi is directed to decide whether he consents to receive electronic filings, and

        whether he intends to file documents electronically. More information on this, including

        the form needed to consent to electronic filings and a sample motion to file electronically

        can be found here: https://www.nysd.uscourts.gov/forms/consent-electronic-service-pro-

        se-cases; https://www.nysd.uscourts.gov/forms/motion-permission-electronic-case-filing-
     Case 1:20-cv-05482-VSB-KNF Document 50 Filed 09/21/21 Page 2 of 2




      pro-se-cases.

SO ORDERED.

Dated: September 21, 2021
       New York, New York

                                        ______________________
                                        Vernon S. Broderick
                                        United States District Judge
